DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office Action on the merits.

Status of Claims
	This Office Action is in response to amendments filed on October 7, 2021.
Claims 1 and 11 are currently amended.
	Claims 1-20 are pending.

Response to Remarks and Amendments

Claim Interpretation.
Applicant argues that, “[i]f persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., “filters,” “brakes,” “clamp,” “screwdriver,” and “locks”) 35 USC 112(f) will not apply.”  Further, Applicant states that, “the motion reporting function of the claimed motion reporting device can be found in many published documents.”  However, this is not the standard used for determining whether to apply a 35 USC 112(f) claim interpretation analysis for a claim limitation.  The Examiner disagrees with these arguments for the following reasons.
According to MPEP 2181 (I), “examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.”
In this instance, the Examiner identified that the limitation, “a motion reporting device, configured to report … “ in claims 1 and 9 was invoking the claim interpretation analysis, as required according to MPEP 2181 (I).  The analysis is as follows:
A) In the instant application, “a motion reporting device” is a nonce term or a non-structural term having no specific structural meaning.  Further, Applicant has not identified anything in their arguments or within the specification itself, to contradict this position.  None of the examples given in Applicant’s arguments clearly links “a motion reporting device” to any specific structure.  Therefore, prong A of the analysis is satisfied.
B) In the instant application, the generic placeholder, “a motion reporting device” is modified by functional language, “reporting”, and is linked by a transition phrase, “configured to”.  Therefore, prong B of the analysis is satisfied.
C) In the instant application, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function because there is no form of structure cited within the claim language that identifies what structure could be doing the “reporting”.  Therefore, prong C of the analysis is satisfied.

Claim Rejections – 35 USC § 112(b).
Applicant does not provide any specific arguments related to the 35 USC 112(b) rejection.  The Examiner maintains the position that the claim interpretation analysis under 35 USC 112(f) is proper, as explained above.  Further, Examiner maintains the position that there is no structure disclosed in the specification disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the outstanding 35 USC 112(b) rejection is maintained.
Claim Rejections – 35 USC § 101.
Applicant argues that, “[c]laim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process.  The applicant asserts the steps in claims 1 and 11, such as ‘generating a plurality of image frames’ and ‘reporting motion’ could not be performed in the human mind…Therefore, the applicant asserts the steps in claims 1 and 11 are not ‘mental steps.’”  The Examiner disagrees with this argument.  Also, Examiner notes that “generating a plurality of image frames” has not been identified as an abstract idea of a mental process, rather it was identified as an additional element.
Applicant further argues that, “the claims are directed to a specific implementation of a solution to a problem in the software arts.  Accordingly, we find the claims at issue are not directed to an abstract idea.”  The Examiner disagrees with this argument because the claim requires performing a series of observations and/or calculations based on obtained data and making a determination of a location based on those observations and/or calculations, within the technological area of an optical navigation system.  The identified additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use, being optical navigation.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “a motion reporting device, configured to report …” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “motion reporting device configured to report” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite as a whole a system/vehicle terminal/method for calculating a scaled motion.  As a whole, the system is directed to mental processes, certain methods of organizing human activity and mathematical concepts.  Thus, the claims recite an abstract idea.
             In the instant application, independent claim 1 recites, “…report a first motion of the optical navigation device…at a first time after a reference time, and configured to report a second motion…at a second time after the first time; wherein the first motion and the second motion are calculated according to the image frames; and…calculates a first scaled motion according to the first motion, the second motion, a first time difference between the first time and the reference time, and a second time difference between the first time and the second time; … determines a location of the optical navigation device according to the first scaled motion”.  These claim limitations, when given their broadest reasonable interpretation, are mental processes and certain methods of organizing human activity.  Therefore, these limitations are abstract ideas and claim 1 is directed to a judicial exception.
	Independent claim 1 includes the additional elements, “…a control circuit …”, “…an optical navigation device, comprising: an image sensor, configured to generate a plurality of image frames…; and a motion reporting device…”.  

Claims 2-7 all include additional elements that fails to integrate the exception into a practical application nor do any of them amount to significantly more than the judicial exception.
Claim 8 further recites an abstract idea of calculating the first scaled motion by an equation which is a mathematical concept.
Claim 9 further recites an abstract idea involving both mental processes and certain methods of organizing human activity.
Claim 10 further recites an abstract idea of calculating the second scaled motion by an equation which is a mathematical concept.
Independent claim 11 recites, “…reporting a first motion of an optical navigation device…at a first time after a reference time, and reporting a second motion…at a second time after the first time; wherein the first motion and the second motion are calculated according to the image frames; calculating a first scaled motion according to the first motion, the second motion, a first time difference between the first time and the reference time, and a second time difference between the first time and the second time…; and determining a location of the optical navigation device according to the first scaled motion”.  These claim limitations, when given their broadest reasonable interpretation, are mental processes and certain methods of organizing human activity.  Therefore, these limitations are abstract ideas and claim 11 is directed to a judicial exception.
	Independent claim 11 includes the additional elements, “generating a plurality of image frames by an image sensor in the optical navigation device”, “a control circuit”, and “a motion reporting device in the optical navigation device”.

Claims 12-17 all include additional elements that fail to integrate the exception into a practical application nor do any of them amount to significantly more than the judicial exception.
Claim 18 further recites an abstract idea of calculating the first scaled motion by an equation which is a mathematical concept.
Claim 19 further recites an abstract idea involving both mental processes and certain methods of organizing human activity.
Claim 20 further recites an abstract idea of calculating the second scaled motion by an equation which is a mathematical concept.
In general, a claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
            Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666